Per Curiam.
The case was tried in the Hudson Circuit, and a verdict was rendered for the plaintiff for $3,000.
The action was instituted to recover damages for the death of the plaintiff’s intestate as the result of being struck by defendant’s automobile. The rule brings up only the question of the inadequacy of the damages.
The decedent was fifty-five years of age and in robust health; he earned $60 a week as a fancy cake baker, and gave his wife $50 a week, which sum included expenditures for his board and clothes; he left surviving him his wife, sixty years old, and four sons, aged, respectively, eighteen, twenty-two, twenty-four and twenty-seven. Two of the sons are married. The actuary gave his expectancy of life as seventeen and six-tenths years.
We think under the testimony and the circumstances arising therefrom that the rule should be made absolute as to damages only.